Citation Nr: 0322660	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from September 1967 to July 
1969.  He died in February 2000.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in February 2000, at the age of 54.  The 
certificate of death listed the underlying cause of the 
veteran's death as old stroke, hypertension, and diabetes 
mellitus, and the immediate cause of death as 
intraventricular cerebral hemorrhage.

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  The veteran had a stroke in 1993; hypertension was not 
manifest to a compensable degree within a year of separation 
from service; the veteran did not have diabetes mellitus or 
posttraumatic stress disorder.  




CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002); see also Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 2003).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this case, even assuming the applicability of the VCAA, 
and even though the RO did not have the benefit of the 
explicit provisions of the VCAA at the time of the decision 
on appeal, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the June 2000 rating decision, the statement of 
the case (SOC), and two supplemental statements of the case 
(SSOC's), that the criteria for service connection for the 
cause of the veteran's death had not been met.  That is the 
key issue in this case, and the rating decision, the SOC and 
the SSOC's informed the appellant of the evidence needed to 
substantiate her claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate her claim and that VA has complied 
with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West 2002).  In this case, the RO has requested and 
obtained service medical records from the National Personnel 
Records Center, as well as VA and non-VA medical records.  In 
addition, the RO has obtained a medical opinion.  In a 
letter, dated in March 2001, the appellant was advised of the 
provisions of the VCAA, and the RO requested that she 
identify all sources of relevant records.  She was notified 
that, provided certain criteria were met, VA would assist her 
in obtaining medical and employment records or records from 
other Federal Agencies, but that it was ultimately her 
responsibility to ensure that these records were obtained.  
See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (c) (1-3) (2002).  
However, no additional evidence was identified.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of the respective duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based 
on the foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


II. Service Connection

The veteran's service records indicate that he spent about 21/2 
months in Vietnam, and that his military occupation specialty 
was infantry indirect fire crewman.  

The veteran died in February 2000, at the age of 54.  The 
certificate of death listed the underlying cause of the 
veteran's death as old stroke, hypertension, and diabetes 
mellitus, and the immediate cause of death as 
intraventricular cerebral hemorrhage.

A review of the appellant's written testimony shows that she 
argues that the veteran developed diabetes mellitus and/or 
hypertension as a result of his service, and that these 
conditions contributed to his death.  Specifically, she 
argues that the veteran developed diabetes as a result of 
exposure to herbicides during service in Vietnam, and that he 
developed post-traumatic stress disorder (PTSD) as a result 
of participation in combat in Vietnam, which in turn led to 
his hypertension.  

In a rating decision, dated in August 1971, the RO denied a 
claim for service connection for a nervous condition.  In a 
rating decision, dated in June 1996, the RO denied claims for 
service connection for hypertension, "left hemiparesis, 
residual of cerebrovascular accident", and PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for hypertension, and diabetes mellitus, 
if manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service Type 2 diabetes shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  To establish service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving intraventricular cerebral 
hemorrhage, stroke, hypertension, or diabetes mellitus.  The 
veteran's separation examination report, dated in July 1969, 
shows that his heart, head, and vascular, neurovascular and 
endocrine systems were clinically evaluated as normal.  

The post-service medical evidence includes VA outpatient 
treatment, examination and hospital reports, dated between 
1971 and 2000, and reports from private health care 
providers, dated between 1974 and 2000.  

The VA reports show that in 1984 the veteran was noted to 
have high blood pressure.  A January 1994 VA neurological 
examination report notes that the veteran had a 
cerebrovascular accident in 1993.  The diagnosis was organic 
mental disorder, not otherwise specified, mild, secondary to 
general cerebrovascular condition.  VA hospital reports, 
covering treatment between January and February of 2000, show 
that the veteran was admitted after a suspected CVA.  
Unfortunately, treatment was unsuccessful, and the veteran 
died on February 18, 2000.  The final diagnoses included high 
blood pressure, history of old stroke, extensive bilateral 
intracerebral hemorrhage, post-pneumonia and post-sepsis.  

As for the private treatment reports, a report from Gilberto 
Negron Miranda, M.D, dated in May 1974, appears to note a 
history of high blood pressure.  Reports from the Centro 
Medico de Fajardo Hospital (CMDF) show treatment for 
"hypertension crises" in August 1989 and August 1993.  The 
August 1993 reports note a history of risk factors that 
included smoking and a family history of heart disease and 
hypertension.  

In June 2002, the RO requested an opinion as to inter alia 
whether the veteran had diabetes mellitus type II.  

In August 2002, an opinion was received from a VA physician, 
who concluded:

Diagnosis of diabetes mellitus is not 
supported by medical evidence in files.  
There are several reasons for which 
critically ill patients present elevated 
blood sugar levels, among then increase 
in catecholamines and cortisol excretion.  
Another explanation is parenteral 
alimentation.  Veteran's mentioned 
elevated DTX (308 mg/dl) reported on 
2/18/00, was taken after started on TPN.  
So again, there is no evidence of 
Diabetes Mellitus in the veteran's 
records.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The service 
medical records do not show that he developed 
intraventricular cerebral hemorrhage, stroke, hypertension, 
or diabetes mellitus during service.  There is no competent 
evidence of a nexus between the veteran's service and his 
"old stroke", hypertension, or his intraventricular 
cerebral hemorrhage, nor is there any competent evidence 
establishing that the veteran had hypertension or diabetes 
that was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, although the appellant has argued that the 
veteran developed diabetes as a result of exposure to 
herbicides during service in Vietnam which contributed to his 
death, the Board finds that the August 2002 VA physician's 
opinion is highly probative evidence against the claim.  The 
physician's opinion was that the veteran did not have 
diabetes.  His opinion is accompanied by a rationalized 
explanation, and indicates that it was based on a review of 
the veteran's claims file.  Finally, the appellant has argued 
that the veteran developed PTSD due to his Vietnam service, 
and that this PTSD caused his hypertension.  In support of 
this claim, she has submitted a letter from David Reyes Cruz, 
M.D., dated in May 2000.  In this letter, Dr. Cruz states 
that the veteran had PTSD due to his service, and that his 
PTSD caused his hypertension.  In general, service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2002).  
However, a March 1996 PTSD examination report contains an 
Axis I diagnosis of organic anxiety syndrome, secondary to 
CVA (cerebrovascular accident), mild (there was no PTSD 
diagnosis).  Under the circumstances, it is concluded that 
the preponderance of the evidence establishes that the 
veteran did not have PTSD.  The aforementioned psychiatric 
examination was conducted for the purpose of determining 
whether the veteran did in fact have PTSD and the examiner 
concluded that the only diagnosis was organic anxiety 
syndrome.  While Dr. Cruz apparently indicated a diagnosis of 
PTSD, his opinion is not supported by the evidence and is 
outweighed by the VA psychiatric examination and the reports 
of prior treatment for various conditions with no reference 
being made to PTSD.  Given the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim of entitlement to service connection for 
the cause of the veteran's death must be denied.  See 38 
C.F.R. § 3.312.  

In reaching this decision, the Board has considered the 
appellant's assertions.  However, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the cause of the veteran's death.  In such 
cases, lay persons untrained in the field of medicine are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
the cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
persuasive evidence.

In reaching this decision the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

